     Case 2:19-cv-01271-MCE-DB Document 39 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    EARTH ISLAND INSTITUTE, a non-                     No. 2:19-cv-1271
      profit corporation; CENTER FOR
12    BIOLOGICAL DIVERSITY, a non-
      profit corporation,
13
                           Plaintiffs,
14                                                       ORDER WAIVING THE STATEMENT OF
                v.                                       UNDISPUTED FACTS REQUIREMENT
15
      UNITED STATES FOREST SERVICE,
16    an agency of the United States Department
      of Agriculture; MARGIE B. DEROSE,
17    Acting District Ranger, Mono Lake and
      Mammoth Ranger District, Inyo National
18    Forest, in her official capacity
19                         Defendants.
20

21             Pending before the Court is the Parties’ joint motion to waive the requirement for a
22   Statement of Undisputed Facts in support of their motions for summary judgment. See ECF No,
23   29. For the reasons set forth in the joint motion, which constitute good cause, the Court grants the
24   waiver.
25   ///
26   ///
27   ///
28
                                                         1
     Case 2:19-cv-01271-MCE-DB Document 39 Filed 06/01/20 Page 2 of 2

 1          Accordingly, it is hereby ordered that the Parties are not required to submit a Statement of
 2   Undisputed Facts in support of their motions for summary judgment. The motions will instead be
 3   based on the amended administrative record previously lodged with this Court in March 2020.
 4          IT IS SO ORDERED.
 5   Dated: May 29, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
